Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second pockets of claims 11 as well as first layer interposed between the first and second pockets, the first and second fabric portions and a second layer between the first and second pockets of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and dependent claims 12-15 and claims 21-27 (which incorporate claim 11) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) The amended claims require the interior region is interposed between the first portion and a second portion of the fabric.  The specification does not describe or detail a first and second portion of the fabric.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and dependent claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 11 recites a first pocket with a first switch electrode and a second pocket with a second switch electrode.  Claim 11 also recites an interior region.  An interior region can be a pocket.  It is not clear what a pocket versus an interior region.  For purposes of examination, a pocket is equated with the space between woven fibers.
It is not clear what the first and second portion of the fabric is and how the first and second portions are in relation to the first and second pockets and the first and second layers.  Fig. 2 represents the interior region, 30, of a case, cover or bag as disclosed in the specification.  Fig. 6 represents the switch formed from first and second 
With regard to claim 13 and dependent claim 14, it is not clear how there is a layer interposed between the first and second pockets.  Fig. 6 shows some fibers that are inbetween the electrodes but are not considered a layer and are only partially inbetween the electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2006/0071751) in view of Hill et al (US 2003/0211797).
Wagner is directed to a fabric switch.  Wagner teaches a woven fabric switch as shown in Fig. 4 where the woven fabric divides to form a first layer (44) and a second layer (45) spaced apart from each other.  A plurality of conductive elements(47) of the first layer (44) are physically separated from the plurality of conductive elements (48) of the second layer (45) and the switch is in an electrically off state [0027]-[0028].  Wagner teaches a void in the fabric which is equated with the interior of the fabric.  Wagner teaches optionally at least one of the first layer and the second layer include one or more electrically conductive element to form electrodes of a capacitor [0010]. 
Wagner teaches conductive elements (47) and conductive elements (48) which are in different layers of the woven fabric (44) and (45) respectively.  While, Wagner discloses electrodes, the conductive elements are also equated with an electrode because, by definition, an electrode is a conductor through which electricity enters or leaves an object, substance, or region.  
Wagner teaches the conductive elements are woven in the first layer and woven in the second layer.  The weaving of the conductive elements are equated with a first and second pocket.  Wagner teaches several layers of woven fibers as shown in Fig.  2-4.
Wagner teaches a sufficient force causes the resilient deformation of the first layer (44) causing it to be moved towards the second layer 45 and bringing the 


    PNG
    media_image1.png
    489
    620
    media_image1.png
    Greyscale

	Wagner teaches electrical connections can be made with each of the groups of the common conductive warp yarns and establish if any of the switches have been actuated.  Matrix addressing schemes may be employed to scan columns formed by conductive warp and weft yarns [0034].  The electrical connections and matrix addressing schemes are equated with control circuitry to monitor the switch.  
	Wagner differs and does not explicitly teach the fabric forms an interior region interposed between a first portion of the fabric and a second portion of the fabric.
Hill is directed to a woven article having plural weave layers comprises a plurality of electrically insulating and/or electrically conductive yarn in the warp and a plurality of electrically insulating and/or electrically conductive yarn in the weft interwoven with the yarn in the warp.  Hill teaches there is an electrical function is provided by one or more 
Hill teaches a plural layer (multilayer) weave, warp yarn are designated as being in one of two or more layers and the weft yarn is interwoven with warp yarn in any one or more layers, so as to weave fabrics having other than a single-layer sheet-like construction. One or more layers, tubes, pockets, cavities, or other complex woven structures may be provided utilizing multilayer weaving, e.g., by providing one or more regions wherein two overlying layers of weave are not interwoven in the region(s) and the one or more regions are interspersed among and surrounded by regions wherein the multiple layers are interwoven. Any and all of such regions wherein plural layers are not interwoven may be referred to as "pockets" for simplicity, or generically and formally as "cavities" [0023].
The cavities are equated with the fabric forms in interior region and the different layers and parts of the fabric layers are equated with a first portion and a second portion.
Hill teaches the cavities can contain electrical and/or electronic devices and/or components that may be included on a functional yarn include and disposed in the internal cavity.  Examples of electronic devices include sensors, switches, wireless transmitters and/or receivers, imagers, organic light-emitting elements, LEDs, piezo-electric elements and/or transducers, microphones, processors, digital signal 
As shown in Hill, Fig. 1B, there are layers in between the pockets formed in the multilayer woven fabric.  


    PNG
    media_image2.png
    386
    890
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a multilayer weave with cavities or interior regions motivated to contain electrical components to perform an electrical function.
As to claims 12 and 13, Wagner teaches a woven fabric with several layers which is equated with a 3D woven.  Wagner differs and does not teach a first layer interposed between the first and second pockets and a second layer between the first and second pockets.  The first and second layers are the first and second pockets.
Hill is directed to a multilayer weave with electrical functions and electrodes with layers that form pockets or cavities.  Hill teaches a circuit carrier disposed in the cavity 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a multilayer weave with pockets and layers inbetween the pockets motivated to produce an electrical functioning fabric that has insulation layers between the conductive elements.
As to claim 14, Wagner teaches the interior or void region is a disconnected area between the first and second layers at the area where the switch is as shown in Fig. 5a and 5b which are created by the weave process where the first layer and the second layer are attached to each other to cause the first layer to deform in the z direction and adopt a bulge which keeps the first layer apart from the second layer.  When the layers are spaced apart, the switch is in an ‘off’ or electrically open state [0028].


    PNG
    media_image3.png
    322
    450
    media_image3.png
    Greyscale

As to claim 26, Wagner differs and does not teach warp and weft strands where the first and second pockets over overlap a plurality of warp and weft strands.
Hill shows pockets within the layered fabric that have a plurality of warp and weft strands that are woven to provide for the pockets where the electronics and electrodes are provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a weave that provides for pockets where electronics and electrodes are incorporated to produce a fabric with an electrical function.
As to claim 27, Wagner does not explicitly teach the structure of claim 26.
Hill teaches cavities (pockets) formed in the 3D weave which can allow for circuit carrier disposed in the cavity (pocket) [0007].  Hill shows there is a layer in between the pockets as shown in Fig. 1B above where the central layer is in between the pockets. Hill teaches there are insulation fibers and layers in between the conductive and functional filaments.  Hill teaches addressable switches that perform a particular function [0052].  The functional yarn can be an addressable switch. Hill teaches electronic devices 160 in the pockets [0053].  
.

    PNG
    media_image4.png
    285
    708
    media_image4.png
    Greyscale


Claims 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2006/0071751) in view of Osborne (US 7836917).
Wagner is directed to a fabric switch.  Wagner teaches a woven fabric switch as shown in Fig. 4 where the woven fabric divides to form a first layer (44) and a second layer (45) spaced apart from each other.  A plurality of conductive elements(47) of the first layer (44) are physically separated from the plurality of conductive elements (48) of the second layer (45) and the switch is in an electrically off state [0027]-[0028].  Wagner teaches a void in the fabric which is equated with “defines an interior region” in the fabric.  Wagner teaches optionally at least one of the first layer and the second layer 
Wagner teaches conductive elements (47) and conductive elements (48) which are in different layers of the woven fabric (44) and (45) respectively.  While, Wagner discloses electrodes, the conductive elements are also equated with an electrode because, by definition, an electrode is a conductor through which electricity enters or leaves an object, substance, or region.  
Wagner teaches the conductive elements are woven in the first layer and woven in the second layer.  The weaving of the conductive elements are equated with a first and second pocket.  Wagner teaches several layers of woven fibers as shown in Fig.  2-4.
Wagner teaches a sufficient force causes the resilient deformation of the first layer (44) causing it to be moved towards the second layer 45 and bringing the conductive elements together to establish electrical continuity and the switch is now on [0029]. 


    PNG
    media_image1.png
    489
    620
    media_image1.png
    Greyscale

	Wagner teaches electrical connections can be made with each of the groups of the common conductive warp yarns and establish if any of the switches have been actuated.  Matrix addressing schemes may be employed to scan columns formed by conductive warp and weft yarns [0034].  The electrical connections and matrix addressing schemes are equated with control circuitry to monitor the switch.  
	Wagner teaches the fabric has a pocket but does not teach first and second portions that define and interior region between the first and second portions.
Osborne is directed to weaving connectors for three dimensional textile products.  Osborne teaches a process for producing a woven textile which creates enveloping structures, bracket multiple layers and construct stepped structures (col. 2, lines 7-20).  Osborne teaches in Fig. 5, weaving connectors which create multiply pocketing, pouches and envelope structures (col. 4, lines 13-20). Fig. 7 teaches a central connector such that the layers are fanned out into multiple planes and can serve to support access for media such as optics, electricity, metal rods etc. (col. 4, lines 43-
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a woven fabric with pockets motivated to produce woven fabric with multiple pockets.
	As to claim 12, Wagner teaches a woven fabric with several layers which is equated with a 3D woven.  In the alternative Osborne explicitly teaches a three-dimensional woven with pockets.
	Osborne is directed to weaving connectors for three dimensional textile products.  Osborne teaches a process for producing a woven textile which creates enveloping structures, bracket multiple layers and construct stepped structures (col. 2, lines 7-20).  Osborne teaches in Fig. 5, weaving connectors which create multiply pocketing, pouches and envelope structures (col. 4, lines 13-20). Fig. 7 teaches a central connector such that the layers are fanned out into multiple planes and can serve to support access for media such as optics, electricity, metal rods etc. (col. 4, lines 43-54).  Osborne teaches it is known to produce three-dimensional woven fabrics with several layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a 3D woven fabric with pockets motivated to produce woven fabric with multiple pockets.
	As to claim 13, Wagner differs and does not teach a first layer interposed between the first and second pockets and a second layer between the first and second pockets.  The first and second layers are the first and second pockets.
Osborne is directed to a 3D woven as shown in Figs. 3 and 4 where there are fabric layers between the pocket layers.  

    PNG
    media_image5.png
    576
    809
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a 3D woven fabric with pockets motivated to produce woven fabric with multiple pockets to support media.
	As to claim 14, Wagner teaches the interior or void region is a disconnected area between the first and second layers at the area where the switch is as shown in Fig. 5a and 5b which are created by the weave process where the first layer and the second layer are attached to each other to cause the first layer to deform in the z direction and adopt a bulge which keeps the first layer apart from the second layer.  When the layers are spaced apart, the switch is in an ‘off’ or electrically open state [0028].

    PNG
    media_image3.png
    322
    450
    media_image3.png
    Greyscale




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2006/0071751) in view of Hill et al (US 2003/0211797) and in further view of Grigoryev (US 4796631).
As to claim 15, Wagner differs and does not teach magnets in the electrodes.
Grigoryev is directed to an electrical muscle stimulator.  Grigoryev teaches the stimulator has muscle stimulation electrodes, a control unit with manual on and off switch and two control on/off switches.  The switch may be magnetic or may be any other mechanism which is physically capable of closing a circuit in response to an angle change (col. 4, lines 9-20).  Fig. 7 shows the switch which has input and output wires (electrodes) and contains a heavy heel ground contact means.  Fig. 7 shows a bar spring plunger (col. 5, lines 45-50) but as noted above, the switch can be magnetic.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2006/0071751) in view of Hill et al (US 2003/0211797) and in further view of Li et al (US 20130334202).
Wagner differs and teaches electrical contact is separated in the interior region by a bulge or blister within the switch region [0028].  A force is required to deform the bulge region of yarns [0029]-[0031].  Wagner differs and does not teach magnets in the switch.
Li is directed to a flat-shaped article 1 with an electrical function. The flat-shaped article can he a floor mat for a vehicle, a heating cover, especially for applying heat to unconscious patients, a heated carpet or to mat for detecting the presence of persons or animals [0001]. The invention relates to flat-shaped articles that can be easily removed from use with a safe and simple electrical connection [0002]. The invention relates to a device to electrically connect the flat-shaped article with a source of electrical energy [0003]. 
	Li teaches the flat shaped article can be a textile [0015].  Li teaches energy can be transmitted between the attachment device and the connection device 3 by transmitting an electric current to electrically conducting contact surfaces 4, 5 that touch each other on the connection device and corresponding contact surfaces on the attachment device 3 [0028]. Li teaches the switch contact are pressed against each magnet or a clamping lever [0029] and [0050].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a magnetic switch motivated to employ a switch that engaged by contact pressure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2006/0071751) in view of Hill et al (US 2003/0211797) and in further view of Shepard (US 3681724).
As to claim 15, Wagner differs and does not teach magnets in the electrodes.
Shepard is directed to mechanically actuated electric switch assembly (Title).  Shepard is directed to mechanically actuated electric switch assemblies for keyboards.  Shepard teaches a push button assembly where there is a repelling force between the two magnets 62’ and 64’ which forces the key top 110 upward until finger pressure is used to depress the key top 110 and the upper magnet 61’ (col. 4, lines 37-65).
Shepard teaches the advantages of the magnetic switch are no springs are needed to operate the arrangement. Several switches can be arranged in a very small compact space. Very short key travel is required with very light pressure. Keys can be moved or replaced or interchanged readily. The switch assembly is inexpensive and easy to build (col. 5, lines 45-53).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a magnetic push switch motivated to produce a compact switch that is inexpensive and requires light pressure to engage.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Midha US 20130208938 A1 in view of Wagner et al (US 2006/0071751).
An electronic device, comprising: 
a fabric having a shape that defines an interior region; wherein the interior region is interposed between first and second portions of the fabric;
a switch formed from first and second switch electrodes in the first portion of fabric,
wherein the first portion of the fabric has a first pocket in which the first switch electrode is located 
and the first portion of the fabric has a second pocket in which the second switch electrode is located;
and control circuitry mounted in the interior region that monitors the switch
wherein the interior region accommodates an additional electronic device selected from the group consisting of: a cellular 6telephone, a watch, a tablet computer, and a laptop computer.
Midha is directed to a system of an apparel to operate at least a functional device without holding in a user's hands. The system comprises at least a communicator inbuilt with the apparel and communicably connected with the functional device, at least a controller inbuilt with the apparel to control operation of the functional device, and at least a connector inbuilt with the apparel to detachably connect at least one of the functional device, the communicator, the controller or any combination thereof (ABST).

Midha teaches the apparel 11 may have at least a waterproof retainer with magnetic closures to retain at least one of the functional device 22, controller 16, communicator 12, the connector 14 and preventing them from falling out of user's pockets. The retainer includes hidden pocket with the connector 14 so that user may plug in his/her own functional device 22, for example, MP3 player, i-pad, i-phone, CD player, or radio [0042].  
Midha teaches devices such as an i-phone which is equated with a cellular phone and can be in the pockets of the apparel.  The pockets of Midha are equated with the interior region and the fabric surrounding the pockets is equated with a first and second portion of the fabric.  Midha teaches controllers and connectors which are equated with circuitry mounted in the interior region.
Midha teaches a solar charger is adapted to automatically charge said functional device 22 with solar power once the functional device contact/connect with the apparel 11. The universal remote control is adapted to control all the devices in pockets or around thru the apparel 11 [0027].  
Midha teaches the devices are in pockets throughout the apparel and the pockets are equated with an interior region formed of the fabric. The pockets of Midha are equated with the interior region and the fabric surrounding the pockets is equated with a first and second portion of the fabric.  
Midha teaches an embodiment of the present invention, the connector 14 includes at least one of a washable media jack, washable connecting wires, and 
Midha teaches a switch incorporated into the fabric of the apparel.
Midha differs and does not teach the structure of the switch.
Wagner is directed to a fabric switch.  Wagner teaches a woven fabric switch as shown in Fig. 4 where the woven fabric divides to form a first layer (44) and a second layer (45) spaced apart from each other.  A plurality of conductive elements (47) of the first layer (44) are physically separated from the plurality of conductive elements (48) of the second layer (45) and the switch is in an electrically off state [0027]-[0028].  Wagner teaches a void in the fabric.  Wagner teaches optionally at least one of the first layer and the second layer include one or more electrically conductive element to form electrodes of a capacitor [0010]. 
Wagner teaches conductive elements (47) and conductive elements (48) which are in different layers of the woven fabric (44) and (45) respectively.  While, Wagner discloses electrodes, the conductive elements are also equated with an electrode because, by definition, an electrode is a conductor through which electricity enters or leaves an object, substance, or region.  
Wagner teaches the conductive elements are woven in the first layer and woven in the second layer.  The weaving of the conductive elements are equated with a first and second pocket.  Wagner teaches several layers of woven fibers as shown in Fig.  2-4.



    PNG
    media_image1.png
    489
    620
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    322
    450
    media_image3.png
    Greyscale

	Wagner teaches electrical connections can be made with each of the groups of the common conductive warp yarns and establish if any of the switches have been actuated.  Matrix addressing schemes may be employed to scan columns formed by conductive warp and weft yarns [0034].  The electrical connections and matrix addressing schemes are equated with control circuitry to monitor the switch.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the fabric switch of Wagner in the apparel fabric of Midha motivated to employ a fabric switch that is integral to the apparel fabric.
	As to claims 22 and 23, Midha differs and does not teach the switch structure and does not teach a biasing structure that biases the first and second switch electrode away from each other.

Wagner teaches a weave process which causes the first layer 44 to deform and bulge which is equated with a biasing the first and second electrodes away from each other.
With regard to claim 23, the biasing of Wagner is equated with a spring as the conductive elements bulge or deform out of plane, similar to what is shown in Applicant’s fig. 10.
Wagner teaches a sufficient force causes the resilient deformation of the first layer (44) causing it to be moved towards the second layer 45 and bringing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the fabric switch of Wagner in the apparel fabric of Midha motivated to employ a fabric switch that is integral to the apparel fabric.
As to claim 24, Midha teaches switches in the apparel with does not describe the structure of the fabric switch.
Wagner teaches a fabric switch that is woven from conductive elements.  The conductive elements (47) and (48) are equated with the electrodes that form the switch.  The switch is constructed of woven fabric 41 and is generally made of electrically insulating material.  The insulating material 41 strands cross through the switch area as shown in Fig. 4 above and are equated with “fabric comprises strands interposed between a portion of the first switch electrode and a portion of the second switch electrode”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the fabric switch and fabric of Wagner as the apparel fabric of Midha motivated to employ a fabric switch that is integral to the apparel fabric.
As to claim 25, Midha teaches a controller unit for receiving input from the user to control and operate the device through the apparel and this encompasses monitoring signals to and from the switches, volume control, gesture control buttons or other functionalities.

Response to Arguments
Applicant's amendments and arguments filed 7/16/2020 have been fully considered but they are not persuasive.  Applicant amended claim 11, to recite the interior region is interposed between first and second portion of the fabric and a switch of first and second electrodes formed in the first portion of the fabric.  As the specification does not disclose and describe first and second fabric portions, the claims are rejected under 35 USC 112(a) and 112(b) for being indefinite and omitting the structural relationship of the claimed features.
Applicant argues the objection to the drawings and indicates that fibers 24A-1 and 24A-2 area each respectively located in layers that are shown to at least partially overlap components 46A and 46B and the pockets in which components 46A and 46B are located.  
Applicant is referring to fibers which form the pockets as layers.  Based on Fig. 6, the fibers 24A-1 and 24A-2 partially overlap the electrode 46A and if interpreted that the fibers are a layer, could be considered to interpose a portion of the electrode.  As the objective of the invention is to provide two electrodes that when are brought into contact, complete an electrical circuit, a layer of fiber or fabric between the electrodes would not provide for a circuit.  The objection to the drawings is maintained at this time.  The drawings do not show the first fabric portion and the second fabric portion as now claimed.
Applicant argues the 35 USC 112 rejections and states that “components 46A and 46B may be embedded within fabric 24 by intertwining the fibers of fabric 24 around components 46A and 46B (e.g. by forming the pockets for components 46A and 46B 
The previous 112(a) rejection is overcome, however new 112(a) is presented over the claims to a first fabric portion and second fabric portion.
Applicant argues the 112(b) rejection over claim 11 regarding pocket and interior region and states that the terms should be given their plain meaning and that Fig. 2 presents the interior region and Fig. 6 presents the claimed pockets. 
As claimed, the 112(b) is maintained because it is not clear what the interior region interposed between first and second fabric portions and then the first portion has a first and second pocket.  While generally understood from Fig. 2 and Fig. 6 and the specification that the interior region formed by the fabric is a case, cover or bag and the pocket is formed in a 3D woven fabric, as the claims are broader in scope, the 112(b) is maintained as being indefinite for claiming the scope of the fabric and/or casing.  An interior region can be understood by its plain meaning when understood that the fabric is folded or somehow configured to form a case, cover or bag which would enclose a device.  Plain meaning of a term requires context of the nature with which it is used in a specific application.
The 35 USC 112(b) over claim 21 is withdrawn in view of Applicant’s arguments and the interview of 6/15/2020.
Applicant’s amendments and arguments, with respect to the 35 USC 103 over Wagner of claims 11 and 12 have been fully considered and are persuasive and the rejection has been withdrawn.   The 35 USC 103 rejection over Wagner in view of Hill and Wagner in view of Osborne is maintained in view of the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bieck US 20060254899
		Karayianni US 20060281382
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796